Arterburn, J.
The relator has applied to this court for a writ of mandate and prohibition against the respondent court and judge on the ground that such court was without jurisdiction to issue an order without notice, restraining the use of a slate containing' the names of candidates in the primary election of May 3, 1960.
One of the grounds was that the judge pro tern, William A. Boyce, attempted to appoint a special judge, Hall Cochrane, without complying with Rule 1-12 of this court. We issued a temporary writ.
*582We take judicial notice that the date of the primary election, May 3, 1960 has now elapsed, and the question involved both in the trial court and in this court, is now moot.
This action is dismissed.
Jackson, C. J., Bobbitt, Landis and Achor, JJ., concur.
Note. — Reported in 167 N. E. 2d 468.